DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schweiger et al. (2008/0120994) in view of Borczuch-Laczka et al. (2014/0141960).  Schweiger teaches a method for producing a workpiece made of glass ceramics comprising a first thermal treatment (3 in figure 1, step c) of the workpiece at a temperature in the range of 450-550°C to promote nucleation ([0054]), which falls within the claimed range of 400-700°C, for a period of 5 minutes to 1 hour ([0050], [0054]), a second thermal treatment (4 in figure 1, step d) at a temperature in the range of 600-700°C to promote a first crystallization, which falls within the claimed range of 500-800°C and is higher than the first temperature, for a period of 10-30 minutes ([0053]), cooling to room temperature and forming the workpiece to a dental restoration ([0054]), and a third thermal treatment (5 in figure 1) at a temperature in the range of 700-950°C to promote a second crystallization ([0054]), which falls within the claimed range of 600-1100°C and is higher than the first and second temperatures, for a period of 5-30 minutes ([0061], [0066]).  Schweiger further teaches cooling the glass ceramic to room temperature after a third thermal treatment ([0059]-[0060]).  Schweiger doesn’t mention a fourth thermal treatment.  Like Schweiger, Borczuch-Laczka teaches heat treatments steps of a glass ceramic, such as a restorative dental products ([0003]).  Borczuch-Laczka teaches a first heat treatment to promote nucleation ([0036]), and subsequent heat treatments for crystallization ([0033]), wherein three or more crystallization steps can be employed ([0037]), which would provide for a total of four heat treatment steps.  Similar to Schweiger, Borczuch-Laczka teaches the nucleation temperature is from 500-570°C, and the crystallization temperatures are in the range of 620-680°C, 800-820°C, and 825-830°C ([0036]), and exemplifies the first crystallization .
Lastly, Schweiger teaches a finished product, such as a dental restoration, is made after treating at 700-950°C ([0070], [0072]) and the cooling of the glass ceramic to room temperature after the crystallization steps ([0059]-[0060]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the glass ceramic to be cooled to a temperature less than the glass transition temperature, such as room temperature, after the final crystallization step, such as a fourth treatment. 
Regarding claim 3, just as the second crystallization step (third heat treatment) follows the first crystallization step, then the third crystallization step (fourth heat 
Regarding claims 4-5 and 16-17, Schweiger teaches an example where T3 is 850°C ([0109]) and Borczuch-Laczka teaches second and third crystallization temperatures (T3 and T4) are in the range of 800-820°C and 825-830°C ([0036]). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schweiger et al. (2008/0120994) and Borczuch-Laczka et al. (2014/0141960) as applied to claim 1 above, and further in view of Vollmann et al. (2015/0274580).   Schweiger teaches the ingot comprises the following components: 64-73 wt% SiO2, 13-17 wt% Li2O, 2-5 wt% K2O, 0.5-5 wt% Al2O3, 0-2 wt% ZrO2, and 0.5-7.5 wt% additives ([0023], [0025]).  However, Schweiger doesn’t specify a stabilizer content of 8-20 wt%.  Vollmann also teaches a method for producing a glass ceramic workpiece for a dental product.  Like Schweiger, Vollmann teaches a lithium silicate glass ceramic comprising similar components. More specifically, Vollmann teaches an ingot for the dental product is obtained from a starting melt comprising 58-60 wt% SiO2, 13.5-20.5 wt% Li2O, 0.5-3.5 wt% K2O, 0.5-5 wt% Al2O3, 9-12.5 wt% ZrO2, and 0-4 wt% additives ([0014]).  Vollmann teaches increased strength and good translucence is achieved for a dental product when the lithium silicate glass incorporates 8-20wt% of a stabilizer, such as ZrO2 ([0004], [0006], [0044]).  The composition of Vollmann provides for lithium silicate glass blanks with high translucence, high chemical stability, and high strength.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the glass melt composition of Vollmann comprising 8-20 wt% of a stabilizer .
Response to Arguments
Applicant’s arguments filed Oct. 21, 2020 have been fully considered but they are not persuasive. Applicant argues Schweiger does not describe a third heat treatment and notes step (5) is a melting step for pressing.  Applicant argues this is different from the claimed invention that forms the dental restoration via CAD/CAM and then treated in sections III and IV. Applicant notes paragraph [0059] for the hot pressing step. Schweiger teaches hot pressing is optional and is another known way for shaping the dental restoration. Similar to the applicant’s invention, Schweiger also teaches forming the dental restoration by CAD/CAM, chair side by the dentist ([0056]).  As noted in the cited paragraph ([0055]), Schweiger teaches the second crystallization step (third heat treatment) is a second crystallization step and is not limited to hot pressing step. Furthermore, step b is a combination of two things, a first crystallization and a forming step, before moving on to a second/third crystallization steps. This is taught by Schweiger, as discussed in the rejection.
Applicant also argues Borczuch does not teach a four-step heat treatment. The rejection has be corrected to indicate the paragraph that suggests a four-step heat treatment by Borczuch. Particularly, Borczuch teaches a first heat treatment for nucleation and three crystallization steps. Thus, depending on the desired crystallization phases for the dental restoration, it would have obvious to incorporate a third crystallization step (fourth heat treatment).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741